Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group III – claims 12-20 in the reply filed on 3/23/22 is acknowledged.
Claims 1-11 are withdrawn. 

Specification
The disclosure is objected to because of the following informalities: on page 1 of the specification, paragraph [0001], the status of the listed non-provisional applications should be updated.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 are vague because it is not clear as to the function of the antibodies relative to the polymer on the core. The pore(s) on the polymer are complementary to a target protein but it is not clear as to what the antibodies are binding to, also to the target protein? 

Double Patenting
Claim 15 of this application is patentably indistinct from claim 12 of Application No. 16/034,892. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 
Claim 12 of copending ‘892 recites the same limitations and is of the same scope of instant dependent claim 15, which contains all of the limitations of instant independent claim 12. 

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 

Claim 15 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 16/034,892 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Copending ‘892 claims: 
12. A nanoparticle comprising: 
a core, wherein the core is a multi-particle nanostructure; and 
a polymer adhered to the core, said polymer having at least one pore formed by a target protein such that the pore has a shape substantially complementary to the target protein. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 12-14 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 and 19-20 of copending Application No. 16/034,892 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘892 claims a nanoparticle with essentially the same limitations as the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Copending ‘892 claims: 
12.	A nanoparticle comprising: 
a core, wherein the core is a multi-particle nanostructure; and 
a polymer adhered to the core, said polymer having at least one pore formed by a target protein such that the pore has a shape substantially complementary to the target protein. 
13.	The nanoparticle of claim 12 wherein the core is a metal nanoparticle. 
14.	The nanoparticle of claim 13 wherein the core is a gold nanoparticle. 
19.	The nanoparticle of claim 12 wherein the target protein is aquaporin-1. 
20.	The nanoparticle of claim 12 wherein the target protein is adipophilin. 
	Copending ‘892 differs from the instant invention in claiming the core of the nanoparticle is a multi-particle nanostructure. 
	However, the instant claims only recite a generic core which encompasses a core composed of a multi-particle nanostructure. Thus, the nanoparticle of copending ‘892 reads on the instant invention. 

11.	Claims 12-15 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 34, and 37 of copending Application No. 16/461,725 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending ‘725 claims a method that uses a plasmonic sensor with the same limitations as the instant nanoparticle.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Copending ‘725 claims: 
	32.	A method for enhancing a signal produced in a label-free detection method, the method comprising: 
	contacting a sample with a plasmonic sensor, wherein the plasmonic sensor comprises a nanostructure core and functional monomers polymerized to the nanostructure core, wherein the polymerized functional monomers comprise at least one recognition cavity that is substantially complementary to a target analyte; wherein a target analyte in the sample forms a complex with the plasmonic sensor; 
	incubating the complex in a metal-organic framework precursor solution and; 
	detecting the complex. 
	34.	The method of claim 32, wherein the nanostructure core is selected from the group consisting of a gold nanostructure core, silver nanostructure core, a copper nanostructure core, and combinations thereof. 
	37.	The method of claim 32, wherein the target analyte is selected from the group consisting of a cell, a metabolite, a protein, a peptide, a nucleic acid, and combinations thereof. 
	The plasmonic sensor of copending ‘725 comprising a nanostructure core with functional monomers polymerized thereon reads on the instant nanoparticles. The recognition cavity of the polymerized function monomers reads on the pore of the polymer on the instant nanoparticle because the cavity is complementary to a target analyte which includes proteins. 
	With respect to claim 15, claims 34 of copending ‘725 recites a nanostructure core that can be a combination of gold nanostructure, silver nanostructure, or copper nanostructure cores which reads on a core that is multi-particle nanostructure. 
	Copending ‘725 differs from the instant invention in not claiming the recognition cavity of the polymerized functional monomers being complementary to aquaporin-1 or adipophilin. However, copending ‘725 claims the recognition cavities are complementary to proteins, polypeptides, or peptides which would encompass aquaporin-1 and adipophilin. The choice of analyte to be detected dictates what the recognition cavities would be complementary to. Thus, it would be obvious to the skilled artisan to form recognition cavities that are complementary to aquaporin-1 and adipophilin if the detection of aquaporin-1 or adipophilin is desired. 

12.	Claims 12-14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,241,110. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘110 claims a plasmonic nanotransducer with the same limitations as the instant nanoparticle. 
	Patent ‘110 claims: 
	1.	A plasmonic nanotransducer comprising: 
	a hollow nanostructure core, wherein the hollow nanostructure core is selected from the group consisting of a nanocage, a nanorattle, a nanoshell, and a nanotryoshka; and 
	functional monomers polymerized to the hollow nanostructure core, wherein the polymerized functional monomers comprise at least one recognition cavity that is substantially complementary to a target molecule. 
	Claim 13 of copending ‘110 recites a method for detecting a target molecule using the plasmonic nanotransducer of claim 1. Claim 15 recites the hollow nanostructure core being made of gold. 
	The plasmonic nanotransducer of patent ‘110 comprising a hollow nanostructure core with functional monomers polymerized thereon reads on the instant nanoparticle. The recognition cavity of the polymerized functional monomers reads on the pore of the polymer on the instant nanoparticle because the cavity is complementary to a target analyte which includes proteins. 
	Patent ‘110 differs from the instant invention in not claiming the recognition cavity of the polymerized functional monomers being complementary to aquaporin-1 or adipophilin. However, patent ‘110 claims the recognition cavities are complementary to proteins, polypeptides, or peptides in claim 18 which would encompass aquaporin-1 and adipophilin. The choice of analyte to be detected dictates what the recognition cavities would be complementary to. Thus, it would be obvious to the skilled artisan to form recognition cavities that are complementary to aquaporin-1 and adipophilin if the detection of aquaporin-1 or adipophilin is desired. 

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent. 

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Guan et al (“Imprinting of Molecular Recognition Sites on Nanostructures and Its Applications in Chemosensors”, Sensors, 2008, 8, 8291-8320; DOI:10.3390/s8128291). 
Guan et al disclose core shell imprinted nanoparticles that comprise a core made of silica, polystyrene, silver, chitosan or Fe3O4 that is surrounded by a molecularly imprinted polymer shell which has sites (i.e. pores) that are complementary to target species (see pages 8295 and 8297). 

Claim(s) 12-14 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bompart et al (“Chemical Nanosensors Based on Composite Molecularly Imprinted Polymer Particles and Surface-Enhanced Raman Scattering”, Adv. Mater., 2010, 22, 2343-2348). 
Bompart et al disclose core-shell nanoparticles comprising a gold core surrounded by a shell of molecularly imprinted polymers. The molecularly imprinted polymers are capable of binding target molecules with similar affinities and selectivities as antibodies, enzymes, or hormone receptors, while being more stable, easier to prepare, less costly, and easier to integrate into standard industrial fabrication processes (see page 2343-2344). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guan et al (“Imprinting of Molecular Recognition Sites on Nanostructures and Its Applications in Chemosensors”, Sensors, 2008, 8, 8291-8320; DOI:10.3390/s8128291) or Bompart et al (“Chemical Nanosensors Based on Composite Molecularly Imprinted Polymer Particles and Surface-Enhanced Raman Scattering”, Adv. Mater., 2010, 22, 2343-2348) in view of Tong et al (US 2010/0291224 A1)
See above for the teachings of Guan et al (herein referred to as Guan) and Bompart et al (herein referred to as Bompart). 
	Guan and Bompart differ from the instant invention in failing to teach their imprint polymers being made to recognize and bind aquaporin-1 or adipophilin. 
	Tong et al teach core-shell nanoparticles comprising a core with a shell of molecularly imprinted polymer. Tong et al teach the polymer shell being imprinted to be capable of recognizing targets, such as proteins, DNA, virus, carbohydrates, or cells (see paragraphs [0007] – [0033] and [0097] – [0117]). 
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to imprint the polymers of Guan or Bompart, as taught by Tong et al, so they are complementary to aquaporin-1 or adipophilin because Tong et al shows how to make imprint polymers that are complementary to a number of targets, including proteins and the choice of target protein to be detected dictates what the imprint polymer would be complementary to. Thus, it would be obvious to the skilled artisan to imprint the polymers of Guan or Bompart to they are complementary to aquaporin-1 or adipophilin if the detection of aquaporin-1 or adipophilin is desired. A person of ordinary skill in the art reasonably would have expected success because Guan, Bompart, and Tong et al are all directed to core-shell nanoparticles comprising a core with an imprint polymer shell thereon. 

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach a nanoparticle that is coated with an imprint polymer with pores that are specific for a target protein and also having antibodies on the nanoparticle. 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



7/2/2022